Appeal from order, Supreme Court, New York County, entered on November 28, 1975, granting defendant wife’s application to hold the plaintiff husband in contempt and committing him to jail, having been superseded by a resettled order, entered on February 26, 1976, is unaniinously dismissed. The resettled order is unanimously affirmed for the reasons stated by Grumet, J., at Special Term, with one bill of $40 costs and disbursements of these appeals to respondent. Appellant’s claim that his constitutional right to due process and equal protection of the law was violated because he was fined and ordered committed without having been granted the full evidentiary hearing he sought is insubstantial not only for the reasons expressed in Walker v Walker (51 AD2d 1029) but more importantly because such a hearing was held some two years earlier and he offers nothing but conclusory statements that his financial condition has since worsened. Having raised no genuine issue as to his ability to pay, there was no requirement that he be afforded a further hearing. (Agur v Wilson, 498 F2d 961.) Concur —Markewich, J. P., Lupiano, Silverman, Nunez and Yesawich, JJ.